753 N.W.2d 157 (2008)
Gwendolyn JONES, Plaintiff-Appellee,
v.
COMERICA, INC., and Federal Insurance Company, Defendants-Appellants.
Docket No. 133880. COA No. 272746.
Supreme Court of Michigan.
July 29, 2008.
By order of January 30, 2008, the application for leave to appeal the March 29, 2007 order of the Court of Appeals was held in abeyance pending the decision in Stokes v. Chrysler LLC, (Docket No. 133880). On order of the Court, the case having been decided on June 12, 2008, 481 Mich. 266, 750 N.W.2d 129 (2008), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Workers' Compensation Appellate Commission (WCAC) for reconsideration in light of Stokes. The WCAC may remand this case to the Board of Magistrates for the taking of additional proofs and for further findings upon the request of a party.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
WEAVER, J., would grant leave to appeal.